Order filed December 20, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00826-CV
                                   ____________

                          DAVID A. LOPEZ, Appellant

                                         V.

   EXXON MOBIL DEVELOPMENT COMPANY AND EXXON MOBIL
                   CORPORATION, Appellees


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-28744

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the 61st District Court informed this court that appellant had not made arrangements
for payment for the reporter’s record. On November 15, 2016, the clerk of this court
notified appellant that we would consider and decide those issues that do not require
a reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no
reply.

         Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                          PER CURIAM